Citation Nr: 1202740	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected reactive airway disease (RAD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1978 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination in January 2010.  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings including a diagnosis of sleep apnea and a nexus opinion.  The examiner found that the Veteran's sleep apnea was not caused by RAD as sleep apnea is an upper airway obstruction and RAD is a lower airway obstruction.  The examiner however did not address the second prong of a claim for secondary service connection, specifically whether the Veteran's sleep apnea was aggravated by his RAD.  Such an opinion is necessary before a decision on the merits may be made. 

Accordingly, the case is REMANDED for the following action:

1. If possible, the claims file should be referred to the same examiner who conducted the January 2010 VA examination.  The examiner should extend his comments to include an opinion as to whether it is at least as likely as not (a 50% probability or more) that the Veteran's RAD aggravated his sleep apnea.  If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.  

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered should be provided.

2.  Should it not be possible for the January 2010 VA examiner to review the file, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that the Veteran's currently diagnosed sleep apnea was caused OR aggravated by the Veteran's RAD.  

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered should be provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for sleep apnea is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


